DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Such claim limitation(s) is/are:  digital temperature sensing circuit configured to, memory controller configured to, generator configured to, selector configured to, memory device configured to, high/ low voltage transfer circuit configured to, second analog-to-digital converter configured to, code voltage generator configured to - throughout the claims.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In this case, the claim language is confusing because:
Claim 1: it is not clear what applicant means by the digital temperature code has different numbers of bits. Different from what? For example, the first code and the second code have a different number of bits would be understandable. Perhaps applicant should combine claim 1 and claim 5.
Claim 3: it is not clear what particular means would detect a sub-voltage.
Claims 2-9 are rejected by virtue of their dependency on claim 1.
Allowable Subject Matter
Claims 1-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 10-12 are allowed.

Lee et al. (U.S. 20110279168) [hereinafter Lee] discloses in Fig. 2 a temperature sensor comprising a temperature voltage generator 2, a reference voltage generator 3, a reference voltage selection unit 5 supplied with the reference voltage (divided voltage) based on a reference voltage from the reference voltage generator, a selection signal generation unit 4 operatively connected to the reference voltage selection unit 5.
The reference voltage generator 3 includes a plurality of resistors and configured to divide a power supply to generate a plurality of reference voltages having different levels (high/ low) to correspond to temperature of a semiconductor circuit [0020], thus, along with the reference voltage generator 5, acting as a temperature voltage generator for generating high and low voltages;
a logic [0030], Fig. 2, comprising a plurality of comparators capable to obtain and increase/ decrease a corresponding logic signal based on a (second) reference voltage, to generate FLGS corresponding to codes in multi-bit (different number of bits [0030], [0031], [0036], thus, acts as a code generator along with the reference voltage generator 3.

Lee does not explicitly teach a mode selector supplied with a temperature voltage and indicating the number of bits of the digital temperature code. The reference does not teach to control the memory device to change the levels of the operation voltages based on the digital temperature code and indicating the number of bits of the digital temperature code. 

JP 2008097805A Abstract To provide a circuit and method for outputting temperature data of a semiconductor memory apparatus, which substantially perfectly removes an output error. The circuit for outputting temperature data of the semiconductor memory apparatus includes: a temperature detecting circuit that generates and outputs a temperature voltage corresponding to a change in temperature; an A/D converter that converts the temperature voltage into a first temperature code and outputs it; and a temperature data correcting unit that outputs a second temperature code obtained by correcting an error of the first temperature code using a correction code. Thus, the circuit can output temperature data from which the output error is perfectly removed since the output error in a large extent is removed by a primary correction of an analog voltage and then the output error in a fine extent is removed by a secondary correction of the temperature code. The work of primary correction of the analog voltage and the secondary correction of the temperature code are automatically performed by a test mode, the correcting work is so much simplified since the repetitive output monitoring work is unnecessary, and then the working period is reduced. 

A temperature information output method for a semiconductor memory device according to the present invention includes a temperature detection circuit that outputs a temperature voltage corresponding to a temperature change and a reference voltage for setting a range for converting the temperature voltage into a first temperature code; An analog that converts the temperature voltage into a digital code, changes the digital code value so that an analog voltage obtained by converting the digital code using the reference voltage matches the temperature voltage, and outputs it to the first temperature code / Digital conversion means temperature information output method of a semiconductor memory device, wherein the first temperature code is changed so that an analog voltage converted from a test code matches the temperature voltage, and the changed first A correction step for correcting the first temperature code so that the analog voltage is changed by changing the reference voltage with a temperature code. A correction code for generating an error in the first temperature code using the first temperature code and the already set test code, and generating the first temperature using the correction code. A correction step (b) for correcting the code to a second temperature code, and selectively outputting the second temperature code by selectively performing the correction step (a) and the correction step (b). And
correction of temperature code are done automatically by the test mode (thus, in response to a mode select), 

Temkine et al. (U.S. 20130144549) [hereinafter Temkine] During a temperature measurement mode of operation, the sensed diode voltages are selected as inputs to the data processing circuitry. A differential amplifier within the data processing circuitry may receive the analog sampled voltages and determine the delta values. Other components within the data processing circuitry may at least digitize the delta values and generate a temperature digital code. Each of the components may have an associated gain. Due to manufacturing imperfections, each gain of each component may have an appreciable error. The data path between the selected input voltages received by the data processing circuitry and a generated output digital code that represents temperature of the diode's pn junction accumulates the individual gain errors. The generated temperature digital code is adjusted with a stored scaling factor.

Hwang (U.S. 20100007404) discloses a device for measuring/ sensing digital temperature for outputting a digital code temperature (or changing a self-refresh period according to measured internal temperature).

Davis et al. (U.S. 6681135) [hereinafter Davis] teaches a device for digital temperature measurements and  that temperature when the temperature sensor is operating in low resolution mode, Fig. 4B and the temperature when the temperature sensor is operating in high resolution mode.
Singh (U.S. 20170257113) teaches a device in the field of applicant’s endeavor [0003] As one example, in NAND flash  memory devices, temperature variations present various issues in reading and writing data. A  memory device is subject to varying temperatures based on the environment in which it is located. For example, some memory devices are rated for use between −40° C. and +85° C. Devices in industrial, military and even consumer applications may experience significant temperature variations. Temperature variations can cause read errors and widen the threshold voltage distributions of the different states of a non-volatile storage element.
[0004] Many other types of semiconductor devices have a need for temperature sensors.
Singh shows in Fig. 1 a reference generator having a first reference PTAT and a second reference Vref.
[0084] The process 800 then returns to step 804 to perform another comparison of the temperature code with the target code. Eventually when it is determined in step 806 that the trimming is complete, a trim code for trimming V.sub.BG is stored (in step 810).
[0056] Control logic 208 outputs one or more temperature codes. In one embodiment, control logic 208 has a counter that counts the ones in the COMPOUT signal in order to determine the temperature code. As one example, if the COMPOUT signal has an equal number of ones and zeros, this may correspond to a middle code. A middle code refers to one half way between the lowest and highest digital code.
[0057] In this example, control logic 208 outputs temperature code TEMP<7:0>. 
[0059] In one embodiment, trimming of the sensor 142 is performed. In one embodiment, the trimming includes trimming the bandgap voltage (BG), trimming capacitors C3, C4, and trimming V.sub.PTAT. The trimming takes place in that order, in one embodiment. In the example depicted in FIG. 2, a six bit trim code is used for each. The result of trimming the bandgap voltage (BG) may be trim code. 

While some of the claimed elements/ limitations are individually known in the prior art, there is no suggestion to combine these teachings together.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253.  The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GAIL KAPLAN VERBITSKY/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        October 18, 2022